              Case 2:19-cv-00445-RSL Document 111 Filed 09/09/21 Page 1 of 4




 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

      DANIELLE LLERA,
 9                                                             NO. 2:19-cv-00445-RSL
                                              Plaintiff,
10                                                             STIPULATED MOTION FOR
               v.                                              ORDER EXTENDING TIME FOR
11                                                             AMENDED ANSWER
      TECH MAHINDRA (AMERICAS) INC., a
      Delaware Corporation,
12
                                            Defendant.
13

14                                           STIPULATION

15            The Parties, by and through their respective counsel of record, move the Court for an

16    Order extending time for Defendant Tech Mahindra Americas Inc., (“Tech Mahindra”) to file

17    a response to the Second Amended Complaint.

18                                   FACTS AND ARGUMENT

19            This case was originally filed in King County Superior Court on March 6, 2019. On

20    March 26, 2016, the matter was removed from King County Superior Court and filed in the

21    United States District Court for the Western District of Washington.

22            There is currently no trial date set in this matter, as all deadlines were stricken by the

23    Court’s “Order Continuing Case Management Deadlines.” See Dkt. 98. Pursuant to the

     STIPULATED MOTION FOR ORDER EXTENDING DEFENDANT’S
     TIME TO FILE AN AMENDED ANSWER - 1
     Case No. 2:19-cv-00445-RSL

     4847-6043-9546V.3
              Case 2:19-cv-00445-RSL Document 111 Filed 09/09/21 Page 2 of 4




 1    Court’s August 30 “Order Granting Leave to Amend Complaint” a new case management

 2    order providing at least 60 more days of discovery will be issued following the resolution of

 3    Dkt. 90. See Dkt. 108.

 4            On August 5, 2021, the Plaintiff filed a Motion for Leave to Amend the Complaint,

 5    which was unopposed by Tech Mahindra. See Dkt. 106.

 6            On August 30, 2021, the Court issued an Order granting Plaintiff’s Motion. See Dkt.

 7    108. And the same day, Plaintiff filed the Second Amended Complaint. See Dkt. 109.

 8            Pursuant to Fed. R. Civ. P. 15, Defendant’s response to the Second Amended

 9    Complaint is due on Monday September 13, 2021.

10            Following discussions between Kelley Drye & Warren LLP and Tech Mahindra, Tech

11    Mahindra advised defense counsel on Tuesday, September 8, 2021 that it would proceed with

12    new counsel for the remainder of this litigation. Additional time is, therefore, required by

13    Tech Mahindra to transfer all activity in this case to new counsel and to allow new counsel to

14    prepare and file the Amended Answer.

15            To that end, counsel for Plaintiff has agreed to a 30-day extension of time for Tech

16    Mahindra to respond to the Second Amended Complaint.

17            Good cause exists for this extension, and thus the Parties respectfully request:

18                  1. Tech Mahindra’s time to file an Amended Answer is extended by 30 days, or

19                       until Wednesday October 13, 2021.

20            AGREED AND STIPULATED TO this 8th day of September, 2021.

      By: /s/ Matthew J. Bean               By /s/ Mark A. Konkel
21       Matthew J. Bean, WSBA #23221          Mark A. Konkel (pro hac vice)
         Cody Fenton-Robertson, WSBA #47879    KELLEY DRYE & WARREN LLP
22       Bean Law Group                        3 World Trade Center
         Denny Building, Suite 500             175 Greenwich Street
23       2200 Sixth Avenue                     New York, NY 10007

     STIPULATED MOTION FOR ORDER EXTENDING DEFENDANT’S
     TIME TO FILE AN AMENDED ANSWER - 2
     Case No. 2:19-cv-00445-RSL

     4847-6043-9546V.3
              Case 2:19-cv-00445-RSL Document 111 Filed 09/09/21 Page 3 of 4




 1        Seattle, WA 98121                             Telephone: (212) 808-7800
          T: 206-522-0618                               Facsimile: (212) 808-7897
          F: 206-524-3751                               mkonkel@kelleydrye.com
 2        matt@beanlawgroup.com
          cody@beanlawgroup.com                      By: /s/ Kristin Nealey Meier
 3                                                      Kristin Nealey Meier, WSBA #33562
          Attorneys for Plaintiff Danielle Llera        RYAN, SWANSON & CLEVELAND,
 4                                                      PLLC
                                                        1201 Third Avenue, Suite 3400
 5                                                      Seattle, Washington 98101-3034
                                                        Telephone: (206) 464-4224
                                                        Facsimile: (206) 583-0359
 6                                                      kmeier@ryanlaw.com

 7                                                      Attorneys for Defendant
                                                        Tech Mahindra (Americas) Inc.
 8

 9
                                                   ORDER
10            IT IS SO ORDERED.

              DATED this _____           September
                          9th day of ______________________, 2021.
11

12

13
                                                    UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION FOR ORDER EXTENDING DEFENDANT’S
     TIME TO FILE AN AMENDED ANSWER - 3
     Case No. 2:19-cv-00445-RSL

     4847-6043-9546V.3
              Case 2:19-cv-00445-RSL Document 111 Filed 09/09/21 Page 4 of 4




 1 Presented by:

 2 BEAN LAW GROUP

 3 By: /s/ Matthew J. Bean
      Matthew J. Bean, WSBA #23221
      Cody Fenton-Robertson, WSBA #47879
 4
     KELLEY DRYE & WARREN LLP
 5
     By /s/ Mark A. Konkel
 6      Mark A. Konkel (pro hac vice)

 7 RYAN, SWANSON & CLEVELAND, PLLC

 8 By: /s/ Kristin Nealey Meier
      Kristin Nealey Meier, WSBA #33562
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION FOR ORDER EXTENDING DEFENDANT’S
     TIME TO FILE AN AMENDED ANSWER - 4
     Case No. 2:19-cv-00445-RSL

     4847-6043-9546V.3
